             Case 1:21-cr-00032-DLF Document 13-1 Filed 03/16/21 Page 1 of 4




                                                                  U.S. Department of Justice

                                                                  Channing D. Phillips
                                                                  Acting United States Attorney

                                                                  District of Columbia


                                                                  Judiciary Center
                                                                  555 Fourth St., N.W.
                                                                  Washington, D.C. 20530


Via USAFx and email                                                     March 16, 2021

William L. Welch, III, Esq.
5305 Village Center Drive, Suite 142
Columbia, Maryland 21044
Attorney for Defendant Reffitt


           Re:      United States v. Guy Reffitt, 21-cr-32 (DLF)
                    Discovery Letter #1

Dear Counsel:

       We are writing to provide you with certain information in response to your request for
discovery pursuant to Rule 16 of the Federal Rules of Criminal Procedure.

        The following materials, which have been uploaded to USAfx, are being produced pursuant
to our informal agreement – pending the entry of a formal protective order – that the materials will
only be used for your client’s defense, that you will not distribute or display the materials to
anyone, and that you will permit your client to review but not retain copies.

      1. FBI materials
            a. 2020-12-24 – Guardian lead (4 pgs)
            b. 2021-01-11 –                  interview (8 pgs)
                    i. Attachments:
                           1. 6 text message screenshots
                           2. 5 photos
                           3. 1 Snapchat video
                           4. 6 audio recordings 1
            c. 2021-01-16 – search warrant execution (3 pgs)
            d. 2021-01-16 –              interview (5 pgs)

1
    On March 10 and 13, 2021, we provided you with rough transcripts of these 6 audio recordings.


                                                    Page 1 of 4
     Case 1:21-cr-00032-DLF Document 13-1 Filed 03/16/21 Page 2 of 4




       e. 2021-01-16 –                interview (3 pgs)
       f. 2021-01-16 –                 interview (4 pgs)
       g. 2021-01-16 – Guy Reffitt interview (9 pgs)
             i. Attachment: Audio recording
       h. 2021-01-16 – Guy Reffitt interview re suppressor (2 pgs)
       i. 2021-01-25 –                interview (3 pgs)

2. Court filings
      a. 21-mj-66 (D.D.C.)
                i. Arrest warrant
               ii. Complaint
              iii. Affidavit
      b. 21-mj-91 (D.D.C.)
                i. Arrest warrant
               ii. Complaint
              iii. Affidavit
      c. 4:21-mj-36 (E.D. Tex.)
                i. Premises search warrant
      d. 4:21-mj-35 (E.D. Tex.)
                i. vehicle search warrant (plate HHF1249)
      e. 4:21-mj-34 (E.D. Tex.)
                i. vehicle search warrant (plate MKY6885)

3. Grand jury materials
      a.              transcript
      b.                 transcript

4. Jail calls
       a. 38 jail calls recorded between 2021-01-16 and 2021-01-26

5. Open source media
      a. 2020-10-17 – Texas Freedom Force
             i. https://www.txfreedomforce.org/titff-news/alamo-cenotaph-victory-rally-
                notoneinch6555863
      b. 2021-01-06 - The Ingraham Angle (host Laura Ingraham), at about 31:00 in the
         broadcast
             i. https://video.foxnews.com/v/6220908664001#sp=show-clips/full-episodes
      c. 2021-01-06 – Flickr (two photos)
             i. https://www.flickr.com/photos/wx412/50813869496/sizes/6k/




                                      Page 2 of 4
             Case 1:21-cr-00032-DLF Document 13-1 Filed 03/16/21 Page 3 of 4




                       ii. https://www.flickr.com/photos/49283984@N05/albums/72157713988863
                           981/with/50838553973/
               d.   2021-01-06 – Reuters
                        i. https://www.youtube.com/watch?v=KYCSjNh1FvA&list=PLZhRxE9191
                           zMYuqM0lM3hAgPa0CpYn-dH
               e.   2021-01-07 - Fox News at Night (anchor Shannon Bream), at about 1:00 in the
                    broadcast
                        i. https://video.foxnews.com/v/6221234520001#sp=show-clips
               f.   2021-01-18 – NBC5 Dallas-Forth Worth
                        i. https://www.nbcdfw.com/news/local/wylie-man-who-was-at-capitol-riot-
                           threatened-to-kill-his-family-fbi-says/2530571/
               g.   2021-01-20 -- NBC5 Dallas-Forth Worth
               h.   2021-01-22 – Cuomo Prime Time (CNN)
               i.   2021-01-24 – New York Times
                        i. https://www.nytimes.com/2021/01/24/us/politics/jackson-reffitt-father-
                           capitol-riot.html
               j.   2021-01-26 – Good Morning America

       6. Search warrant returns
             a. Devices
                     i. Spreadsheet of messages (in Excel and PDF) 2
                    ii. 36 screenshots of messages
                   iii. 1 screenshot of search history
             b. Facebook
                     i. PDF (1563 pages)
             c. Life360 3
                     i. 1 zip file containing 12 total Excel files

       7. Other records
             a. Metropolitan Police Department
                      i. PD 32 (Certificate of no record of registration)
                     ii. PD 36 (Certificate of no record of license)
             b. Melrose Hotel
                      i. Folio
             c. Texas Secretary of State
                      i. Corporate Records & Business Registrations: TTP Security Services LLC




2
    This spreadsheet was produced to you on March 14, 2021.
3
    Note that Life360 separately informed the government that the time stamps are in Pacific time.


                                                     Page 3 of 4
         Case 1:21-cr-00032-DLF Document 13-1 Filed 03/16/21 Page 4 of 4




Please also note that on March 10, 2021, we provided you with a Jan. 26, 2021, email from the
government to Mr. Reffitt’s Texas counsel, which stated in substance:

   Please be aware of the following non-verbatim information regarding the statements that
   your client, Guy Reffitt, is alleged to have made to his son and daughter, in the presence of
   another man, on or around January 11, 2021, while inside his home in Wylie, Texas:

   1. Mr. Reffitt’s daughter stated to the government that she didn’t think her brother felt
      threatened by her father.
   2. Mr. Reffitt’s daughter stated to the government that she never felt threatened by her
      father, and that she did not think her father would harm her.
   3. Mr. Reffitt’s wife stated to the government that she did not believe Mr. Reffitt would act
      on his words.
   4. The other man who was present for the conversation stated to the government that he did
      not believe that either Mr. Reffitt’s son or daughter interpreted Mr. Reffitt’s words as a
      threat.
   5. Mr. Reffitt’s wife stated to the government that neither her son nor daughter felt
      threatened by Mr. Reffitt’s words.
   6. Mr. Reffitt’s wife stated to the government that Mr. Reffitt is “super passionate” and
      sometimes says things he does not mean.
   7. Mr. Reffitt’s son stated to the news media that he did not think his father would “actually
      do anything bad,” and that he did not think his father would hurt him or kill him.

   Please also be aware that, following Mr. Reffitt’s son’s new media appearances, Mr. Reffitt’s
   son created a GoFundMe page, and as of this writing has received pledges of at least
   $133,000.

***

Please feel free to contact us with any questions.

                                                     Sincerely,

                                                     CHANNING D. PHILLIPS
                                                     Acting United States Attorney

                                              By:    _/s/ Jeffrey Nestler    _
                                                     Jeffrey Nestler
                                                     Risa Berkower
                                                     Assistant United States Attorneys

Enclosures




                                            Page 4 of 4
